DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on March 08, 2021 for Application, title: “Systems And Methods For Automated Review Of Risk Adjustment Data on Submitted Medical Claims”.

Status of the Claims
By the 03/08/2021 Response, claims 1, 4, 11, 12, 14, 18, and 19 have been amended, and no claim has been cancelled or added.  Accordingly, Claims 1-20 remain pending and have been examined.

Priority
This Application was filed on 03/28/2019 and claims no other priority.  For the purpose of examination, the 03/28/2019 is considered to be the effective filing date.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG 

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-10 recite a method for performing computer-aided analysis of an electronic health claim as recited in the preamble of the claim 1.  Claims 11-20 recite a system for implementing the method claims 1-10.  Thus, the claims are directed to a method and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for performing computer-aided analysis of an electronic health claim, comprising:  
sending, by a sender computer, an electronic communication from a sender to a recipient, said communication comprising at least a portion of a current electronic health claim associated with a member, said portion of the current electronic health claim associated with the member including one or more diagnosis codes associated with the member; 
intercepting, by a computer, the electronic communication from sender to a recipient, wherein the intercepted portion of the current electronic health claim includes the one or more diagnosis codes; 
identifying, by the computer, a set of one or more expected diagnosis codes, said set of expected diagnosis codes associated with a chronic disease or a chronic condition of the member; 
determining, by the computer, whether at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim; 
when it is determined that at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim, transmitting the electronic communication to a recipient computer of the recipient; and
when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, then not sending the electronic communication to the recipient and transmitting a message to the sender computer of the sender, said message identifying at least one of the expected diagnosis codes.
In summary, the claim recites a method for performing computer-aided analysis of an electronic health claim by sending and intercepting a current electronic health claim from a sender to a recipient, identifying expected diagnosis codes associated with 
The claim steps, such as sending, intercepting a current electronic health claim, identifying expected diagnosis codes, determining whether the expected diagnosis codes are included in the current claim, transmitting an electronic communication to the recipient if the expected diagnosis code is included in the claim, and transmitting a message to the sender if the expected diagnosis code is not included in the claim, correspond to the concept of collecting and comparing information (sending and intercepting current electronic health claims) and analyze the information (identifying and determining whether the expected diagnosis codes is included in the claim) to identify option (transmitting an communication to the recipient’s computer or transmitting a message to the sender’s computer) in an insurance environment.  Thus, the claim is directed to a method for performing computer-aided analysis of a health claim, which is insurance, mitigating risk).  This falls under a certain method of organizing human activity.  
Claim 11 recites only the generic computer elements such as a computer comprises a processor, a memory, and executable instructions.  The mere nominal recitation of generic computer components over a generic communication network do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements including a sender computer, a recipient computer, a computer, a processor, a memory along with the instructions (see claims 11-20) all are the general purpose computer elements as described in Applicant’s Specification (see Publication, paragraphs 63-70 and Figure 3) and are merely invoked as tools to perform the process.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing a computer system to determine whether the expected diagnosis codes is included in the current electronic health claim (data comparing and matching) by sending information, intercepting information, identifying information, determining information, and transmitting information depending on the determination.  
The claims merely amount to the application or instructions to apply the abstract idea on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a computer comprises a processor, a memory, and instructions) to merely carry out the abstract idea itself.  Each claim limitation of the independent claims 1 and (Step 2A Prong 2-No). 
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a sender computer, a recipient computer, a computer, a processor, a memory along with the instructions.  All these additional elements are recited at a high level of generality.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the sending, intercepting, identifying, determining, transmitting, and transmitting steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-10 depend on claim 1 and therefore include all the limitations of claim 1.  Thus, the claims recite the same abstract idea of performing computer-aided analysis of an electronic health claim.
Claims and 12 contain more details about sender and recipient (additional information).

Claims 3 and 13 contain more details about the computer system comprising a clearinghouse configured to communicate between healthcare providers and healthcare payors (additional information).

Claims 4 and 14 contain more details about the step of identifying the diagnosis codes, such as accessing a database, identifying prior data, determining chronic disease or chronic condition of the member, and determining codes for the disease or condition (additional instructions and information).

Claims 5 and 15 contain more details about the step of identifying when the expected diagnosis codes is not included in the health claim (additional instructions and information).

Claims 6 and 16 contain more details about that the computer system that only accesses and analyzes health claims associated with a defined period of time (additional information).

Claims 7 and 17 contain more details about the step of identifying the expected diagnosis codes (additional instructions and information).

Claims 8 and 18 contain more details about the step of identifying the expected diagnosis codes associated with the healthcare provider and computer (additional instructions).

Claims 9 and 19 contain more details about the step of determining the expected diagnosis codes (additional instructions and information).

Claims 10 and 20 contain more details about the step of identifying the expected diagnosis codes (additional instructions and information).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on using a computer system for determining whether the expected diagnosis codes is included in the current electronic health claim in order 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US PAT. No. 7,725,330) (hereinafter “Rao”) and further in view of Tanner, JR. et al. (US PUB. No. 2017/0039330) (hereinafter “Tanner”).
As per claim 1, Rao teaches a method for performing computer-aided analysis of an electronic health claim, comprising:
Tanner teaches the followings:
sending, by a sender computer, an electronic communication from a sender to a recipient, said communication comprising at least a portion of a current electronic health claim associated with a member, said portion of the current electronic health claim associated with the member including one or more diagnosis codes associated with the member (see Tanner, para. 43-50; Figure 1/elements 102, 104, 106, 108);
intercepting, by a computer, the electronic communication from a sender to recipient, wherein the intercepted portion of the current electronic health claim includes the one or more diagnosis codes (see Tanner, para. 43-50; Figure 1);
Tanner does not explicitly disclose the followings, but Rao teaches:
identifying, by the computer, a set of one or more expected diagnosis codes, said set of expected diagnosis codes associated with a chronic disease or a chronic 
determining, by the computer, whether at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim (see Rao, Abstract “diagnosis codes, procedural codes”, column 15, lines 6-20 “determine an expected reimbursement based on the extracted billing codes”, Figure 8/element 83);
Tanner discloses a decentralized healthcare system that has a peer to peer architecture and the interaction between respective systems (see para. 43 and Figure 1).  Rao teaches the identifying and determining steps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the identifying and determining steps, as taught by Rao, in the system of Tanner in order to facilitate the healthcare claim analysis.  Since both Tanner and Rao are directed to the same field of healthcare, there would not be an unexpected result.
Tanner does not explicitly disclose the followings, but Rao teaches:
when it is determined that at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim, transmitting the electronic communication to a recipient computer of the recipient (see Rao, column 10, lines 36-40 “the user can actually transmit a copy of the patient records/files using any suitable … communication protocols”); and
when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, then not sending the electronic communication to the recipient and transmitting a computer of the sender, said message identifying at least one of the expected diagnosis codes (see Rao, see Rao, column 10, lines 36-40 “the user can actually transmit a copy of the patient records/files using any suitable … communication protocols”).
While Rao does not explicitly disclose “transmitting the electronic communication to the recipient” and “transmitting a message to the sender”, it does disclose the “transmitting” function.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Rao to include the steps of “transmitting a communication to a recipient and a message to a sender” in order to facilitate the communication to the recipient and sender.  One of ordinary skill in the art would have been motivated as such communication steps allows communication with various users.

As per claim 2, Tanner teaches wherein the sender is a healthcare provider and the recipient is a healthcare payor (see Tanner, para. 75; Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Tanner, in the method of Rao since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Tanner teaches wherein the computer comprises a clearinghouse and the clearinghouse is configured to communicate claim messages 

As per claim 4, Rao teaches wherein identifying the set of expected diagnosis codes comprises:
accessing, by the computer, a database of health claims, wherein the database is created from information received from a plurality of healthcare providers and/or a plurality of healthcare payors (see Tanner, para. 43-50; Figure 1); 
identifying one or more prior chronic diagnosis codes included in one or more prior health claims for the member found in the database of health claims (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description);
determining, by the computer, a chronic disease or a chronic condition of the member as a chronic condition or chronic disease associated with the one or more prior diagnosis codes, wherein the chronic condition or chronic disease associated with the one or more prior diagnosis codes is determined by the computer accessing a database of mappings that maps diagnosis codes to chronic diseases or chronic conditions (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description); and 
determining, by the computer, the set of expected chronic diagnosis codes as all chronic diagnosis codes associated with the chronic disease or chronic condition of the member as determined by the mapping of the one or more prior diagnosis codes of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the accessing step, as taught by Tanner, in the method of Rao in order to facilitate the healthcare claim analysis.  Since both Tanner and Rao are directed to the same field of healthcare, there would not be an unexpected result.

As per claim 5, Rao teaches wherein when it is determined that at least one of the set of expected diagnosis codes is not included in the portion of the current electronic health claim, then the method further comprises the computer identifying at least one of the expected diagnosis codes to include in the message based on at least one of frequency of the chronic diagnosis codes found in the prior diagnosis codes or recency of chronic diagnosis codes found in the prior diagnosis codes (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description).

As per claim 6, Rao teaches wherein when accessing, by the computer, the database of health claims, the computer only accesses and analyzes health claims associated with a defined period of time (see Rao, column 9, lines 11-36; Figure 3).

As per claim 7, Rao teaches wherein identifying the set of expected diagnosis codes comprises the computer accessing a medical claim history of the member to determine a pattern that indicates existence of a potential chronic disease or chronic condition of the member and identifying one or more chronic diagnosis codes 

As per claim 8, Rao teaches wherein the sender comprises a healthcare provider, and wherein the computer further utilizes one or more of a specialty of the healthcare provider, what other healthcare providers in that specialty often diagnose, and/or an amount of time spent by the healthcare provider with the member when identifying the set of expected diagnosis codes (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description).

As per claim 9, Rao teaches wherein when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, and before transmitting the message to the sender, then:
accessing, by the computer, a database of health claims (see Tanner, para. 43-50; Figure 1);
determining, by the computer, whether any prior health claim associated with the member over a past time period found in the database of health claims included a prior 
when it is determined, by the computer, that at least one prior diagnosis code is included in the set of expected diagnosis codes, then transmitting the electronic communication to the recipient and not sending the message to the sender (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description); and
when it is determined, by the computer, that at least one prior diagnosis code is not included in the set of expected diagnosis codes, then sending the message to the sender (see Rao, Abstract “diagnosis codes, procedural codes”, Figure 8 and description).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the accessing step, as taught by Tanner, in the method of Rao in order to facilitate the healthcare claim analysis.  Since both Tanner and Rao are directed to the same field of healthcare, there would not be an unexpected result.

As per claim 10, Rao teaches wherein when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, then the computer accessing a database of health claims to identify past health claims associated with the member and prior diagnosis codes associated with the past health claims associated with the member and determining the at least one of the expected diagnosis codes to include in the message based on at least one of frequency of chronic diagnosis codes found in the prior diagnosis codes, or recency of chronic diagnosis codes found in the prior 

As per claim 11, this claim written in computer system form correspond to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 12, this claim written in computer system form correspond to claim 2 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 2.

As per claim 13, this claim written in computer system form correspond to claim 3 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 3.

As per claim 14, this claim written in computer system form correspond to claim 4 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 4.

As per claim 15, this claim written in computer system form correspond to claim 5 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 5.

As per claim 16, this claim written in computer system form correspond to claim 6 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 6.

As per claim 17, this claim written in computer system form correspond to claim 7 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 7.

As per claim 18, this claim written in computer system form correspond to claim 8 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 8.

As per claim 19, this claim written in computer system form correspond to claim 9 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 9.

As per claim 20, this claim written in computer system form correspond to claim 10 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 10.




Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
Step 2A, Prong 1:
Applicant argues that the Office has overgeneralized the claims and failed to account for the specific requirements of the claims (see Remarks, pages 11-12).  Applicant gives an example in page 12:
“For example, a provider’s process can be improved by receiving a message that a health claim does not include expected healthcare codes.  Furthermore, a payor’s computer system is improved because it is not burdened with receiving, storing, processing, and denying inaccurate health claims.”

Response:
The Examiner respectfully disagrees with Applicant's arguments that the claims are overly generalized.  When determining whether a claim amounts to an abstract idea (Step 2A), the courts always breakdown the claim into the essential scope of the claim.  In doing so, the courts do not recite specific details of what is recited in the claim(s) but focus on determining the overall abstract idea encompassed by the claim(s) as a whole.  The courts look at the characters of the claim(s) as a whole to determine if it is directed to the excluded subject matter.  The courts also compare the overall abstract idea to previous court decisions.  All of these court decisions do not label the abstract idea in a way that all of the claim elements are identified.
In the present case, the overall abstract idea is on utilizing a computer system for determining whether the expected diagnosis codes is included in the current electronic health claim in order to decide where to transmit claims.  Applicant argues that the a business solution” to “a business problem” as it is described in Applicant’s Publication, see below:
[0002] Health plans participating in government sponsored programs including, for example…. And while healthcare payors rely on healthcare providers to achieve their goals, healthcare providers are under continued pressures, with reduced fee schedules, programs from multiple payers, and programs are not typically aligned with healthcare provider workflows.  Furthermore, because of the sheer volume of health claims generated by healthcare providers, it is impracticable if not impossible for healthcare payors to review, verify and confirm the diagnosis codes submitted by the healthcare providers to the healthcare payors in all health claims. 

[0003] Traditionally, healthcare payors have relied on in-office chart reviews or requests for medical records so that they can be manually reviewed, which is burdensome to healthcare providers and costly to healthcare payors. Medical record reviews have other limitations as well. Some healthcare providers won't comply and won't provide the medical records. Sometimes the records can't be reviewed completely because of deadlines. Health plans may also be constrained by the cost of these reviews. The conventional approach can delay receiving reimbursement from healthcare payors up to 12 months for healthcare providers. 

[0005] Therefore, a due diligence tool is desired that overcomes challenges in the art, some of which are described above, that better ensures accurate and complete coding by engaging healthcare providers within their existing billing workflow as the healthcare provider submits a claim.

The Examiner has provided a detailed analysis for the 101 rejection.  Every limitation has been considered individually and in combination as ordered.  Therefore, Applicant’s arguments are not persuasive.

Step 2A, Prong 2:
Applicant further argues that the claims are integrated into a practical application because (see Remarks, page 12):
“the electronic communication from a sender (e.g., provider) is intercepted before it arrives at the recipient (e.g., payor), there is an improvement to at least the recipient’s computer system as it does not receive, store, and process inaccurate claims.  As now recited in the independent claims, when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, then the electronic communication is not to the recipient.  Furthermore, the entire claims processing technology is improved as senders are advised of mistakes in their submitted claims, thus later-filed claims can be improved based on this advisement, and payors do not have to process inaccurate and/or incomplete claims.”

Response:
The Examiner respectfully disagrees.  As explained in above, Applicant’s claimed invention is directed to “a business solution” to “a business problem” and is to reduce the burdensome to healthcare providers and costs to healthcare payors.  Applicant’s amended claims (1) do not improve the functioning of a computer or other technology.  Utilizing a computer system to perform the burdensome tasks for healthcare providers and reduce the cost to healthcare payors is “a business problem” to “a business problem”.  The focus of the claims is not on improving computer-related technology, but on an independent abstract idea that uses computers as tools, (2) are not applied with a particular machine (except for the generic computer components (see Publication, paragraphs 63-70 and Figure 3), (3) do not effect a transformation of a particular article to a different state because they do not enhance transforming the subject matter into a different state or thing, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the 


Claim Rejections - 35 USC § 103
Applicant argues that Rao reference does not teach or suggest the “intercepting” limitation, and Tanner does not correct the deficiencies of Rao.  Therefore, the references do not teach the claims (see Remarks, pages 13-14).
Response:
The Examiner respectfully disagrees.  Upon a further search, it is identified that Tanner teaches the “sending” and “intercepting” steps (see 103 rejection above).  Therefore, Applicant’s arguments are not persuasive.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 and 35 USC 103 is MAINTAINED. 


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697